Case 1:20-cv-00205-SOM-RT Document 59 Filed 03/19/21 Page 1 of 2     PageID #: 359




 DEPARTMENT OF THE
  CORPORATION COUNSEL                205

 MOANA M. LUTEY                      6385
 Corporation Counsel
 GLEN R. PASCUAL                     7072
 PETER A. HANANO                     6839
 Deputies Corporation Counsel
 County of Maui
 200 South High Street
 Wailuku, Maui, Hawaii 96793
 Telephone No.: (808) 270-7740
 Email: glen.r.pascual@co.maui.hi.us
 Email: peter.hanano@co.maui.hi.us

 Attorneys for Defendant
  DEREK KAAUKAI

                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAI’I

   KRISTY TANAKA,                           Civil No.: 20-00205 SOM-RT

               Plaintiff,                   ORDER DENYING PLAINTIFF
                                            KRISTY TANAKA’S MOTION TO
         vs.                                COMPEL, FILED FEBRUARY 1,
                                            2021 [ECF No. 52]
   DEREK KAAUKAI,

               Defendant.


          ORDER DENYING PLAINTIFF KRISTY TANAKA’S
      MOTION TO COMPEL, FILED FEBRUARY 1, 2021 [ECF No. 52]

       Plaintiff KRISTY TANAKA’s Motion to Compel, filed February 1, 2021

 [ECF No. 52], having come on for telephonic hearing on March 18, 2021, at 11:00
Case 1:20-cv-00205-SOM-RT Document 59 Filed 03/19/21 Page 2 of 2          PageID #: 360




 a.m., before the Honorable Rom Trader, Magistrate Judge of the United States

 District Court, District of Hawaii; KRISTY TANAKA, appearing pro se via

 telephone; and GLEN R. PASCUAL, Deputy Corporation Counsel, County of

 Maui, appearing via telephone on behalf of Defendant DEREK KAAUKAI.

       Having taken judicial notice of the records and files in this case, including

 careful consideration of Plaintiff’s Motion to Compel [ECF No. 52] and

 Defendant’s Memorandum in Opposition [ECF No. 56] within the context of the

 record and the applicable rules and legal authorities, and having heard additional

 arguments and comments from the parties, the Court hereby adopts the arguments

 and authorities relied upon by the Defendant and for the reasons stated on the

 record, DENIES Plaintiff’s Motion to Compel.

       IT IS SO ORDERED.

       DATED: Honolulu, Hawaii, March 19, 2021.




                                      /s/ Rom A. Trader
                                      Rom A. Trader
                                      United States Magistrate Judge




 __________________________________________________________________
 Civ. No. 20-00205 SOM-RT; Krisity Tanaka v. Derek Kaauka; Order Denying
 Plaintiff Kristy Tanaka’s Motion to Compel, Filed February 1, 2021 [ECF No. 52]


                                           2
